DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 11-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory matter. 
The claims are drawn to a “computer readable medium”. The broadest reasonable interpretation of a claim drawn to a computer readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (see MPEP 2111.01). Because the broadest reasonable interpretation covers a signal per se, a rejection under 35 USC 101 is appropriate as covering non-statutory subject matter.
The Examiner suggests that Applicant amends the claims as follows: “non-transitory computer readable medium containing computer instructions stored therein for causing a computer processor to perform steps of”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yigang et al. [Non-Patent Literature, “Remaining Useful Life Prediction and State of Health Diagnosis of Lithium-Ion Battery Based on Second-Order Central Difference Particle Filter”; hereinafter “Yigang”].
Regarding claim 1, Yigang teaches a method of lithium battery state of charge (SOC) estimation based on second-order difference particle filtering (“Introduction” – page 37305), comprising: 
(1) building a second-order RC battery model of a lithium battery (model-based, space model - page 37306); 
(2) performing model parameterization by using a least squares algorithm with a forgetting factor (section “SCDKF is described” - pages 37307 – 37308); 
(3) generating an importance density function through a second-order central difference Kalman filtering (SCDKF) algorithm (“The SCDKF is described as follows…” - page 37307); and 
(4) improving a particle filtering algorithm according to the importance density function to obtain a second-order difference particle filtering (SCDPF) algorithm (figure 1, “a flow chart of the SCDPF method” – page 37308), performing SOC estimation on the lithium battery by using the SCDPF (“A. Capacity Estimation” - pages 37309 – 37310).

Regarding claim 8, Yigang teaches a system of lithium battery state of charge (SOC) estimation based on second-order difference particle filtering (“Introduction” – page 37305), comprising: 
a second-order model building module, configured to build a second-order RC battery model of a lithium battery (model-based, space model - page 37306); 
a model parameterization module, configured to perform model parameterization by using a least squares algorithm with a forgetting factor (section “SCDKF is described” - pages 37307 – 37308); 
a density function generation module, configured to generate an importance density function through a second-order central difference Kalman filtering (SCDKF) algorithm (“The SCDKF is described as follows…” - page 37307); and 
an SOC estimation module, configured to improve a particle filtering algorithm according to the importance density function to obtain a second-order difference particle filtering (SCDPF) algorithm (figure 1, “a flow chart of the SCDPF method” – page 37308) and perform SOC estimation on a lithium battery by using the SCDPF (“A. Capacity Estimation” - pages 37309 – 37310).

Regarding claims 9, Yigang teaches a computer-readable storage medium, provided with a computer program, wherein the computer program executes the steps of the method according to claim 1 when being executed by a processor (section “Experimental Validation” – page 37308).

Allowable Subject Matter
Claims 2-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
BALASINGAM et al. (US Patent Application Publication 2014/0244225 A1) discloses a battery state of charge tracking, equivalent circuit selection and benchmarking;
Mao (US Patent Application Publication 2014/0049226 A1) discloses systems and methods for battery parameter estimation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICKY GO/Primary Examiner, Art Unit 2857